[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The plaintiff brings this action seeking recovery of damages to an automobile owned by Carole M. Thompson.
Upon trial of the issues and consideration of all of the evidence and exhibits presented, the court finds:
1. The plaintiff is a licensed automobile insurer in the State of Connecticut.
2. On January 5, 1988, it furnished collision coverage with a $200.00 deductible provision covering Carole M. Thompson's automobile.
3. On January 5, 1988, the plaintiff's insured was driving her automobile southerly on South Main Street, West Hartford, Connecticut.
4. The insured proceeded towards Sedgewick Road which intersects South Main Street from the right.
5. At said intersection is located an overhead traffic light and a protected open manhole being used by SNETCO for work. Immediately north of manhole was SNETCO truck and north of the truck, traffic cones forming a V-shape.
6. As the insured proceeded "slowly" southerly to the right of the cones in the right lane of South Main Street she was struck by the defendant in the area near the open manhole as she was proceeding through the intersection.
7. The traffic light was green in favor of the CT Page 4726 traffic going southerly through the intersection.
8. The defendant was traveling westerly on Sedgewick Road and collided with the plaintiff's insured.
9. The defendant turned left to enter Sedgewick Road while insured was proceeding straight when the collision occurred.
Said occurrence was due to the negligence of the defendant in that: she was inattentive and failed to keep a proper lookout for traffic on the opposite side of the intersection; to apply the brakes of her automobile in due time to avoid collision; to yield the right of way to the insured's auto; failed to exercise reasonable diligence in that the SNETCO truck, parked as it was, at the intersection, would cause her vision to become obscured.
As a result, the insured's auto was damaged (see plaintiff's exhibits 4, 5 and 6) as follows:
     $1,950.12 — collision less deductible 210.00 — hidden damage 55.00 — tow bill 74.01 — rental car $2,289.13 — see plaintiff's exhibits 8A, B,  C and 9
The plaintiff is required to pay for all damages to the insured's automobile minus the $200.00 deductible as provided under the terms and conditions of the automobile insurance policy. The policy further provides that the plaintiff becomes subrogated to the insurer's rights to bring this action.
The court finds the plaintiff has sustained its burden of proof by a fair preponderance of the evidence. Creditability is for the trier of facts to determine and finds that of the plaintiff to be more creditable.
The claims made for damages are fair, just and reasonable, therefore, judgment may enter in favor of the plaintiff to recover the sum of $2,289.13 of the defendant.
JOSEPH F. MORELLI STATE TRIAL REFEREE